Title: From Thomas Jefferson to Tench Coxe, 3 May 1793
From: Jefferson, Thomas
To: Coxe, Tench



May. 3. 1793.

Th: Jefferson presents his compliments to Mr. Coxe—and informs him it has been determined to issue passports to all vessels belonging wholly to American citizens, whether home, or foreign-built: to endeavor to give them only to those which are bonâ fide our own, to prevent all collusion, the prevalence of which might draw rigorous examinations and embarrasments on the vessels truly ours, and as a means to prevent such collusion and it’s ill effects, to grant passports only to vessels within the ports of the US. where they and their destinations will be under the eye of our own officers. Mr. Coxe will be pleased to give directions accordingly to the collectors of the customs in the different ports, when he shall distribute the passports to them.
